Citation Nr: 0008002	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  97-33 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to an increased rating for the service-connected 
low back disability, currently rated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected residuals of herniated 
nucleus pulposus with degenerative changes of the lumbar 
spine  and arthritis of the sacroiliac joints are shown to be 
productive of functional limitation due to pain consistent 
with that of severe impairment; pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other appropriate 
neurological findings and little intermittent relief is not 
demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a 40 percent rating for 
the service-connected residuals of herniated nucleus pulposus 
with degenerative changes of the lumbar spine and arthritis 
of the sacroiliac joints have been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a including Diagnostic 
Codes 5003, 5010, 5292, 5293 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits for his service-connected low back 
disorder is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained and that no further assistance to the 
veteran with respect to this claim is required to comply with 
38 U.S.C.A. § 5107(a).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board further 
finds that the matter has been adequately developed for the 
purpose of appellate review.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's residuals of a 
herniated nucleus pulposus with lumbar spine and sacroilium 
degenerative arthritis.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

VA regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  Medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  Painful 
motion with the joint or periarticular pathology which 
produces disability warrants the minimum compensation.  38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

Specifically, the applicability of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint, must be considered.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Office of General 
Counsel of VA has explained that, per DeLuca, Diagnostic 
Codes involving disability ratings for limitation of motion 
of a part of the musculoskeletal system do not subsume 
sections 4.40 and 4.45.  O.G.C. Prec. Op. 9-98 (Aug. 14, 
1998).  In applying sections 4.40, 4.45 and 4.59, rating 
personnel must consider the claimant's functional loss and 
clearly explain what role the claimant's assertions of pain 
played in the rating decision.  Id.; Smallwood v. Brown, 10 
Vet. App. 93, 99 (1997).  

The evidence of record includes a September 1961 radiographic 
report which noted that "[b]oth sacro-iliac joints [were] 
almost completely obliterated, probably the result of a long-
standing chronic arthritic process, atrophic in nature."  

A May 1997 VA report of x-ray studies of the veteran's 
lumbosacral spine noted significant degenerative changes, a 
mild degree of osteophyte formation and almost complete 
fusion of the sacroiliac joints.  The report indicated that 
this was most likely secondary to an inflammatory disease and 
that there was no evidence that this was secondary to 
ankylosing spondylitis.  

An August 1997 VA report of spine examination noted that the 
range of motion of the spine was that of 70 degrees on 
forward flexion, 10 degrees on backward extension, 20 degrees 
on left lateral flexion, 20 degrees on right lateral flexion, 
30 degrees on rotation to the left and 30 degrees on rotation 
to the right.  The report noted objective evidence of pain 
upon movement on rotation to the left and right.  

The report also found, under neurologic deficits, absent 
ankle reflexes and an absent straight leg raising sign with 
no leg pain.  The examiner noted that he was unable "to 
correlate these reflex changes with any kind of nerve root 
problem."  Additionally, the report noted, under objective 
findings, that the veteran walked without a limp, but that, 
when he stood up after the examination, he was stiff for a 
couple of seconds and it took him a few moments to straighten 
up.  The examiner indicated that he had been unable to obtain 
accurate reflexes from either side.  

Additionally, the report noted that x-ray studies of the 
veteran's lumbar spine showed vertebral body osteophytes and 
spurs at L3-5 and some facet degenerative arthritis at L5 and 
S1.  The report noted that the disk spaces were well 
preserved and that there was no evidence of spondylolisthesis 
or spondylolysis.  

The report included a diagnosis of moderately advanced 
degenerative arthritis of the lumbar spine with some 
restriction in movement.  The report also indicated that the 
veteran did not demonstrate any neurological problems 
associated with his back.  Furthermore, the report stated 
that the veteran could perform no task that would involve 
picking up anything from a bent position and that he could 
not mow his yard or run a weedeater and should not lift 
anything heavier than 20 pounds.  

A January 1998 VA report of a peripheral nerves examination 
noted that the veteran had normal strength in all four 
extremities with mild bilateral atrophy of the extensor 
digitorum brevis muscles.  The report also noted some 
hypalgesia involving the tips of the veteran's toes and that 
the toes were slightly cold.  Additionally, the report stated 
that ankle reflexes were absent, that plantar responses were 
flexor and that cerebellar functions were normal.  The 
examiner reported that the veteran could tandem walk and walk 
on his toes and heels and perform a deep knee bend.  

The report recorded the veteran's lumbar movements as being 
that of 80 degrees on forward flexion, 20 degrees on 
extension and 20 degrees on lateral tilt, bilaterally.  The 
report also noted negative Tinel sign over the tarsal tunnels 
and straight leg raising test, bilaterally.  

The report included diagnoses of low back syndrome and 
possible mild peripheral polyneuropathy.  The report noted 
that the veteran had coldness and numbness involving his toes 
and absent ankle reflexes.  Additionally, the examiner 
indicated that the symptoms associated with the veteran's 
lower back disorder were musculoskeletal in origin, but there 
was no clinical evidence of lumbosacral radiculopathy.  

In a June 1998 written statement, the veteran indicated that 
the January 1998 VA examination was inadequate, omitted 
observations and misrepresented the information he had 
provided the examiner.  

The record also included private medical treatment reports 
from 1996 to 1999.  These reports include a May 1999 
diagnosis of history of chronic low back pain.  The report 
noted that the condition was stable and that "[n]o further 
treatment ha[d] really been necessary."  These records also 
included July 1999 reports of x-ray studies of the veteran's 
cervical, thoracic and lumbar spine.  The report regarding 
the veteran's lumbar spine included an impression of 
degenerative joint disease of the lumbar spine and noted 
marginal sclerosis and osteophytes on most of the lumbar 
vertebral bodies.  The report also noted that the 
intervertebral spaces were maintained and that the bony 
processes appeared to be intact but showed osteosclerotic 
changes.  

A November 1999 VA report of neurological examination noted 
that the range of motion of the veteran's spine was that of 0 
to 20 degrees of flexion, lacking 60 degrees; 0 to 5 degrees 
of extension, lacking 25 degrees; 0 to 5 degrees on bending 
to the right, lacking 30 degrees; and 0 to 10 degrees on 
bending to the left, lacking 25 degrees.  The report noted 
that "[t]here was pain with all of these movements."  The 
report also noted bilateral positive straight leg raising at 
30 degrees.  

Additionally, the report indicated that the veteran reported 
some weakness in his right leg, "lots of stiffness" and 
fatigability with lack of endurance.  The report noted that 
the veteran's treatment included using a transcutaneous 
electrical nerve stimulation unit, a back brace, a heating 
pad and Tylenol.  The report also noted that the veteran had 
had injections in his back, but that they were not helpful.  
The report noted that the veteran walked with a limp, used a 
cane and that he reported constant pain that increased with 
any activity.  The report noted that the veteran's reflexes 
were equal at the patella and Achilles tendons and that his 
strength was equal, but weak in the lower extremities.  The 
report also stated that sensation was intact in the veteran's 
lower extremities.  

The report noted that x-ray studies of the veteran's 
lumbosacral spine showed some degenerative disc disease 
change of the lower thoracic and lumbosacral spines and 
possible osteoarthritis of the apophyseal joints between L4-5 
on the right and L5-S1 on the left.  

Furthermore, the report noted that the July 1999 x-ray 
studies of the veteran's cervical and lumbosacral spine 
included diagnoses of degenerative joint disease of the 
cervical, lumbosacral and thoracic spine, bilateral 
sacroiliac joint fusion and radiculopathy from the 
lumbosacral spine.  

The veteran's service-connected disability manifested by the 
residuals of herniated nucleus pulposus with degenerative 
changes of the lumbar spine and arthritis of the sacroiliac 
joints is currently rated as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.71a including Diagnostic Codes 
5003, 5010 and 5293.  Diagnostic Code 5010, traumatic 
arthritis, indicates that the disability should be rated as 
Diagnostic Code 5003, degenerative arthritis.  

Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
x-ray studies:  (1) when there is a compensable degree of 
limitation of motion, (2) when there is a noncompensable 
degree of limitation of motion, and (3) when there is no 
limitation of motion.  Generally, when documented by x-ray 
studies, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
established by x-ray studies, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-93 (1991), Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).  

Under Diagnostic Code 5293, a 10 percent evaluation requires 
mild symptoms of intervertebral disk syndrome.  38 C.F.R. 
§ 4.71(a).  A 20 percent evaluation requires mild symptoms of 
intervertebral disk syndrome, with recurring attacks.  Id.  A 
40 percent evaluation requires severe symptoms of 
intervertebral disk syndrome with recurring attacks and 
intermittent relief.  Id.  A 60 percent evaluation, the 
maximum under Diagnostic Code 5293, requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Id.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held 
that the selection of the proper diagnostic code is not a 
question of law subject to the de novo standard of review.  
Accordingly, the Court held in Butts that, as VA and the 
Board possess specialized expertise in determining the 
application of a particular diagnostic code to a particular 
condition, their determination is due greater deference.  
Indeed, the Court has also held that, although the reason for 
the change must be explained, the VA and the Board may change 
the diagnostic codes under which a disability or disabilities 
are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).  

The Board finds in this case that the veteran's herniated 
nucleus pulposus residuals of the lumbar spine and arthritis 
of the sacroiliac joints are more appropriately rated 
pursuant to Diagnostic Code 5292.  38 C.F.R. § 4.71(a).  This 
Diagnostic Code provides for a 10 percent rating for slight 
limitation of motion of the lumbar spine.  Id.  A 20 percent 
evaluation requires moderate limitation of motion of the 
lumbar spine.  Id.  A 40 percent evaluation, the maximum 
under Diagnostic Code 5292, requires severe limitation of 
motion of the lumbar spine.  Id.  

Based on its review of the record, the Board finds that the 
service-connected low back disability is shown to produce a 
likely severe functional limitation due to pain.  The 
November 1999 VA report of examination noted that flexion was 
limited to 20 degrees, extension was limited to 5 degrees, 
bending to the right was limited to 5 degrees, bending to the 
left was limited to 10 degrees with pain on those movements.  
Furthermore, the report noted stiffness, fatigability and a 
lack of endurance with increased pain on activity.  
Additionally, the August 1997 VA report of examination 
indicated stiffness with moderately advanced degenerative 
arthritis with some restriction in movement and that he could 
perform no task that involved picking anything up from a bent 
position.  Thus, the Board finds that a 40 percent is for 
application in this case.  

However, findings of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other appropriate neurological 
findings, with little intermittent relief, are not 
demonstrated in the Board's opinion.  Indeed, the January 
1998 VA report of peripheral nerves examination noted normal 
strength in all four extremities, with slight coldness and 
hypalgesia involving the veteran's toes, and stated that the 
veteran's symptoms were musculoskeletal in origin with no 
clinical evidence of radiculopathy.  Additionally, the August 
1997 VA report of spine examination noted that the examiner 
was unable to correlate the veteran's reflex changes with any 
kind of nerve root problem.  Therefore, a rating higher than 
40 percent is not assignable under the provisions of 
38 C.F.R. § 4.71a including Diagnostic Code 5293.  

Consideration has been given to the provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 
589, and the Board has applied all the provisions of Parts 3 
and 4 that would reasonably apply in this case.  



ORDER

An increased rating of 40 percent for the service-connected 
residuals of herniated nucleus pulposus with degenerative 
changes of the lumbar spine and arthritis of the sacroiliac 
joints is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

